                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       UNITED STATES OF AMERICA,                         Case No. 3:13-cr-00764-WHO-1
                                                         Plaintiff,
                                   8
                                                                                             ORDER DENYING MOTION TO
                                                   v.                                        PROHIBIT TRIAL WITH CURRENT
                                   9
                                                                                             JURY PROCEDURES
                                  10       ALFONZO WILLIAMS,
                                                                                             Re: Dkt. No. 2041
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                                           INTRODUCTION

                                  14            On May 6, 2019, trial is set to begin for defendants Alfonzo Williams, Antonio Gilton,

                                  15   Barry Gilton, and Reginald Elmore. On April 9, 2019, Williams1 filed a motion to prohibit trial

                                  16   arguing that the District Plan for selecting jurors includes unconstitutional exclusions and the

                                  17   procedures violate the Sixth Amendment’s fair-cross-section requirement. Both challenges fail.

                                  18   The plan, which mirrors 28 U.S.C. section 1865(b), is constitutional, and Williams has not met his

                                  19   burden to show a relationship between the selection process and any alleged underrepresentation

                                  20   of African American prospective jurors. Accordingly, I will deny the motion.

                                  21                                            BACKGROUND

                                  22            Approximately every two years, the Clerk’s Office for the Northern District of California

                                  23   creates a list of potential jurors from (1) registered voter records and (2) the California Department

                                  24   of Motor Vehicles lists of driver licenses and identification cards. Declaration of Liz Noteware

                                  25   (“Noteware Decl.”) [Dkt. No. 2069-1] ¶ 3. After an automated process eliminates duplicate

                                  26   entries, approximately 200,000 individuals are randomly selected to be part of the Master Jury

                                  27

                                  28   1
                                           Antonio Gilton joins the motion. Dkt. No. 2042.
                                   1   Wheel for the San Francisco/Oakland division. Id. A software program called JMS performs this

                                   2   random selection in proportion to each county’s population. Id. The 2017 Master Wheel, from

                                   3   which jurors for this trial will be selected, was generated on May 10, 2017.2 Id.

                                   4            Every two weeks, the Clerk’s Office sends a summons to a randomly selected portion of

                                   5   the Master Jury Wheel. Id. ¶ 4. The summons requires each prospective juror to complete a

                                   6   qualification questionnaire online or to call and request a paper questionnaire by mail. Id. If the

                                   7   summoned juror has not responded two weeks later, the office sends a second summons that

                                   8   includes a paper questionnaire in addition to another notification about the online option. Id.

                                   9            In order to submit the qualification questionnaire online, prospective jurors must complete

                                  10   certain required field, including the question about their race. Id. ¶ 5. The Clerk’s Office cannot

                                  11   exercise that same control over individuals’ thoroughness in the event that they return the paper

                                  12   questionnaire. Id. If the prospective juror is disqualified pursuant to 28 U.S.C. section 1865(b),
Northern District of California
 United States District Court




                                  13   the office does not make further attempts to obtain race information from that individual. Id. ¶ 6.

                                  14            If a summons is returned as undeliverable or if the prospective juror fails to respond to a

                                  15   second summons, the Clerk’s Office retains that juror’s zip code. Id. ¶ 8. Other individuals from

                                  16   that zip code will be selected to fill the next pool first. Id. With respect to non-responsive

                                  17   prospective jurors, the Clerk’s Office used this zip code replacement method for as long as the

                                  18   2017 Master Jury Wheel was used. Id. With respect to summonses returned as undeliverable, the

                                  19   method began in mid-2018 because of an error in capturing the zip code data. Id. ¶ 8 n.7.

                                  20                                           LEGAL STANDARD

                                  21            The Sixth Amendment and the Jury Selection and Service Act of 1968 guarantee litigants

                                  22   in federal courts juries that are “selected at random from a fair cross section of the community in

                                  23   the district or division wherein the court convenes.” 28 U.S.C.A. § 1861; Taylor v. Louisiana, 419

                                  24   U.S. 522, 528 (1975) (“[T]he selection of a petit jury from a representative cross section of the

                                  25   community is an essential component of the Sixth Amendment right to a jury trial.”). To make a

                                  26   prima facie showing that there has been violation of this requirement, a defendant must show:

                                  27

                                  28   2
                                           The 2019 Master Wheel was generated in April 2019. Noteware Decl. ¶ 3.
                                                                                       2
                                                      (1) that the group alleged to be excluded is a “distinctive” group in
                                   1                  the community; (2) that the representation of this group in venires
                                                      from which juries are selected is not fair and reasonable in relation to
                                   2                  the number of such persons in the community; and (3) that this
                                                      underrepresentation is due to systematic exclusion of the group in the
                                   3                  jury-selection process.
                                   4
                                       Duren v. Missouri, 439 U.S. 357, 364 (1979). A party’s ability to satisfy the Duren test raises a
                                   5
                                       presumption of unconstitutionality, which the government can rebut by showing “a significant
                                   6
                                       state interest be manifestly and primarily advanced by those aspects of the jury-selection process
                                   7
                                       that result in the disproportionate exclusion of a distinctive group.” United States v. Rodriguez-
                                   8
                                       Lara, 421 F.3d 932, 940 (9th Cir. 2005), overruled on other grounds by United States v.
                                   9
                                       Hernandez-Estrada, 749 F.3d 1154 (9th Cir. 2014) (internal quotation marks and formatting
                                  10
                                       omitted).
                                  11
                                                                                  DISCUSSION
                                  12
Northern District of California
 United States District Court




                                              Williams challenges General Order Number 6, the District Plan for the selecting grand and
                                  13
                                       petit jurors. See Motion (“Mot.”) [Dkt. No. 2041] 3–5. He also argues that the jury selection
                                  14
                                       procedures violate the Sixth Amendment and the Jury Selection Act. Id. at 6–10.
                                  15
                                       I.     INITIAL ALLEGATIONS
                                  16
                                              Williams first argues that the District Plan is unconstitutional because it disqualifies
                                  17
                                       prospective jurors (1) who have not lived in the district for at least one year, (2) who are unable to
                                  18
                                       speak English, (3) who have a physical infirmity, and (4) who have a pending felony charge or
                                  19
                                       whose civil rights have not been restored after a felony conviction. Id. at 3–5. He acknowledges
                                  20
                                       that the district plan “mirrors” the exclusions found in 28 U.S.C. section 1865(b). Id. at 3.
                                  21
                                              Williams cites no case in which a court has found the exclusions in section 1865(b) to be
                                  22
                                       unconstitutional. The government raises a number of Ninth Circuit cases in which the court has
                                  23
                                       upheld the same or similar requirements. Opposition (“Oppo.”) [Dkt. No. 2069] 5–6; see United
                                  24
                                       States v. Ross, 468 F.2d 1213, 1215–16 (9th Cir. 1972) (rejecting a challenge to this district’s one-
                                  25
                                       year residency requirement); United States v. Okiyama, 521 F.2d 601, 604 (9th Cir. 1975)
                                  26
                                       (reversing and recommending dismissal of an indictment where there were “serious risks that
                                  27
                                       those selected were not sufficiently proficient in English to understand the proceedings”); Lyda v.
                                  28
                                                                                         3
                                   1   United States, 321 F.2d 788, 791 (9th Cir. 1963) (noting it would be reversible error not to abide

                                   2   by the statute disqualifying someone incapable of serving as a juror because of mental or physical

                                   3   infirmities). Although the Ninth Circuit has not explicitly addressed the disqualification of

                                   4   individuals who have been convicted of a felony, it has addressed a challenge to a conviction

                                   5   where one juror had been convicted of a felony. See Coughlin v. Tailhook Ass’n, 112 F.3d 1052,

                                   6   1058 (9th Cir. 1997). Other circuits have upheld the exclusion. See, e.g., United States v. Arce,

                                   7   997 F.2d 1123, 1127 (5th Cir. 1993); United States v. Foxworth, 599 F.2d 1, 4 (1st Cir. 1979);

                                   8   Johnson v. Governor of State of Fla., 405 F.3d 1214, 1224 (11th Cir. 2005). Williams’s cursory

                                   9   challenge is not persuasive.

                                  10   II.    FAIR CROSS-SECTION CHALLENGE

                                  11          Williams next argues that trial with the current jury selection procedures will deny him his

                                  12   Sixth Amendment right to a jury drawn from a fair cross-section of the community because
Northern District of California
 United States District Court




                                  13   African Americans are underrepresented. Williams relies on the declaration of John Weeks to

                                  14   assert that there is a statistically significant disparity between the number of African Americans in

                                  15   the community and the number that qualify for jury service.3 Mot. 7; see Declaration of John

                                  16   Weeks (“Weeks Decl.”) [Dkt. No. 2041-1]. Williams argues that this disparity stems from the

                                  17   failure to follow up on the high non-response rate in African American communities. Mot. 8.

                                  18          Even assuming that Williams can show an underrepresentation of African Americans on

                                  19   petit juries in the Northern District,4 he has not met his burden to show that it is “due to the system

                                  20   by which juries [are] selected.” Duren, 439 U.S. at 367 (emphasis in original); see Randolph v.

                                  21   People of the State of Cal., 380 F.3d 1133, 1141 (9th Cir. 2004) (noting the defendant’s failure to

                                  22

                                  23   3
                                        Weeks compared the qualified jurors from the San Francisco/Oakland division (using the
                                  24   11/16/2018 AO-12 forms provided by the Clerk’s Office) to the census data for the 2016 five-year
                                       data period. See Weeks Decl. ¶¶ 5, 8. Using the comparative approach (which Williams argues is
                                  25   appropriate here), Weeks found a disparity of 44%. Id. ¶ 14; see Reply 3.
                                       4
                                  26     This is far from a foregone conclusion. The Ninth Circuit no longer exclusively relies on
                                       absolute disparity, see United States v. Hernandez-Estrada, 749 F.3d 1154, 1164–65 (9th Cir.
                                  27   2014), but it has also raised questions about Williams’s desired test of comparative disparity, see
                                       id. at 1163 (“However, one problem with the comparative disparity test is that it can overstate the
                                  28   underrepresentation of a group that has a small population percentage.”).

                                                                                          4
                                   1   show a relationship between the underrepresentation and the manner in which jurors were

                                   2   selected). Williams asserts that “the high non-response rate is disproportionately concentrated in

                                   3   African-American communities,” citing Weeks’s opinion that 12 zip codes with a larger Black

                                   4   population also have a higher-than-average non-response rate.5 Mot. 8; Weeks Decl. ¶ 23; Reply

                                   5   4 (noting “the real issue is the zip code disparity in non-responses”). Williams asserts that while

                                   6   the District Plan “contemplates” follow up, that follow up is not in fact occurring. Mot. 8.

                                   7          Far from showing systematic exclusion, the record before me indicates that the Clerk’s

                                   8   Office takes affirmative steps to mitigate precisely the concerns Williams lays out. First, it sends

                                   9   an additional summons to anyone who does not respond to the first. Noteware Decl. ¶ 4. Second,

                                  10   it captures the zip codes of two groups of people—those who fail to respond to the second

                                  11   summons and those whose first summons is returned as undeliverable. Id. ¶ 8. Future pools fill

                                  12   with individuals from those zip codes first. Id. By sharp contrast with a system that excludes
Northern District of California
 United States District Court




                                  13   these zip codes from the selection process, the Clerk’s Office has designed a system that seeks to

                                  14   ensure—to the extent possible—proportionate representation from all zip codes in the district.

                                  15          By asserting that “it is statistically highly unlikely [zip code replacement] is actually

                                  16   occurring,” Williams is essentially arguing that the disparity evidence alone can serve as evidence

                                  17   of the relationship between that disparity and the district’s jury procedures. See Reply 4. Not only

                                  18   does a sworn declaration belie Williams’s contention, but statistical evidence alone is insufficient

                                  19   without any evidence tying it to some aspect of the selection system.6 Finally, Williams asserts

                                  20   that he needs more data in order to be able to mount a successful challenge. Mot. 5, 8–10. But the

                                  21   record before me indicates that Williams has been provided with race data for all of the individuals

                                  22   who returned questionnaires (13.99% of whom did not identify their race) along with all qualified

                                  23   jurors (1.39% of whom did not identify their race). See Oppo. 12; Noteware Decl. Ex. B. For the

                                  24

                                  25   5
                                         The government points out that because there is no race data for non-responsive summoned
                                  26   jurors, Williams has not shown that African American prospective jurors are in fact the non-
                                       responders. Oppo. 10. The 58% figure from Weeks relies on zip codes with a 20% African
                                  27   American population as compared to those with a 7% population. See id.

                                  28
                                       6
                                        I additionally note that the zip code replacement efforts by the Clerk’s Office likely go above and
                                       beyond the constitutional floor.
                                                                                        5
                                   1   reasons stated above, additional data cannot fix this motion’s deficiency.

                                   2          Although the Clerk’s Office does not have control over whether people respond to the jury

                                   3   summonses it sends, the record before me reflects efforts to secure a high response rate and to

                                   4   ensure that non-responses do not impact the zip code representation of the resulting pool.

                                   5   Assuming without deciding there is a disparity, Williams has not met his burden to show it is

                                   6   systematic.

                                   7                                            CONCLUSION

                                   8          For the foregoing reasons, Williams’s motion is DENIED.

                                   9

                                  10          IT IS SO ORDERED.

                                  11   Dated: May 3, 2019

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                    William H. Orrick
                                  14                                                                United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        6
